 III the' Matter of CONGOLEUM-NAIRN; INC.and,INTERNATIONAL ASSO-`CIA7=ION OF MACHINISTS, A. F. OF L.,tCase No. 5-81862..-, Deeided,October 12,1915Davies, Auerback, Cornell & Hardy,byMr. Christopher W. Hoey,of New York City, for the Company.!Mr-.'J. E. Poulton,of Baltimore, Md., for the Union.0Mr. Stanley B. Korengold,of counsel to'the Board.DECISION.,ANDDIRECTION OF. ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by International Associationof Machinists; A. F. of L., herein called the Union, alle'ing that aquestion affecting commerce had arisen concerning the representa-tion of employees of Congoleum-Nairn, Inc., Cedarhurst, Maryland,herein called the Company, the National Labor Relations Board pro-vided 'for 'an appropriate hearing upon due notice before Earle K.Shawe, Trial Examiner. Said hearing was held at Baltimore, Maiy-land, on June 1,' 1945.The Company and the Union appeared andparticipated.Alrparties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on, the issues.The trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby.aflirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYCongoleum-Nairn, Inc., is a Delaware corporation engaged in themanufacture and distribution of,congoleum felts, and in the produc-tion of. rockets and bazookas for the United States Navy.The Com-pany operates plants at Kearney, New Jersey, Marcus Hook, Penn-sylvania, and Cedarhurst, Maryland.The present proceeding in-64 N'. L. R. B, No. 20.--95 96DECISIONSOF'NATIONALLABOR RELATIONS BOARDvolves only the Cedarhurst plant.During the year,1944 the Com-pany purchased for its Cedarhurst plant raw materials exceeding$200,000 in value, 50 percent of which was purchased and shippedfrom points outside the State of Maryland.During the same yearthe finished products manufactured and distributed from the Cedar-hurst plant amounted to over $300,000 in value, 50 percent of whichwas shipped to points outside the State of Maryland.The 'Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II., .International Association of Machinists, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to menm-bership employees of the Company:''III.THE, QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive, bargaining representative of certain of the Company'semployees, until the, Union has, been certified by the Board in,anappropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.)We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c), and Section 2 (6). and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a bargaining unit limited to the employees en-gaged in the Company's felt base, production at the Cedurhurst plant.It contends that` the appropriate bargaining unit should consi$t ofall Hourly paid employees in the rag-cutting department, rag-beatingdepartment, felt-making department, transportation department, andwarehousing department, including the sizing mixer and janitors ofthe plant administration department, but excluding employees in thepower department, war job shop, rocket shop, and tube shop,'technicalemployees, plant clericals, office clericals, watchmen, draftsmen, lab-oratory employees,- and all supervisory employees within the Board'scustomary definition.The Company,, however;'in addition to dis-puting the exclusion of certain categories, hereinafter discussed, main-T1ie Field Examiner reported that of the 139 employees in the unit petitioned for, theUnion submitted 90 authorization cards, 74 of which checked with the navies of personsappearing,on the Company's pay roll of March 18, 1945. CONGOLEUM-NAIRN, INC.97tains that its felt base and war p'r"oduction bperationss are so closelyintegrated that only a plant''iv ide bargaining unit is appropriate.Ac-cordingly, it Also would include,in tlre'appropriate bargaii ing unit allhourly paid employees in the war job shop, rocket shop, and tubeshop.'I,I,The record indicates that the Company's felt operation's, which,are the normal peacetime'operation's' of the Company, consist of themanufacture 'of -floor coverifig' arid' felt-filters; Whereas'the' war pro-duction operations"involve the manufacture of aircraft`parts,'rockets,and bazookas.The' nrailufacture of the felt products requires a con'-siderable' amount of heavy work, necessitating the eriiployinent ofmen in many of its operationg: The production of wai goods, onthe other hand, invol'ves' much' lighter tii ork aiid, 'therefore, Womengenerally have been"hired in departn' e"iAs doing that work.The warproduction' operations are,' in the main, physically segregated'fromthe felt base operations ; they ' rrlaintaih separate otieratioiial cost rec-ords; their employees are `subject to'iiiuch'closer` supervision than thefelt base workers; 2 and they utilize a greater number aiid wider varietyof machines than the felt base ' departments, 'and, consequently, havemore skilled jobs and more frequent upgrading of 'employees thanthe latter departments. , There is ilo overlapping or integration ' ofsupervision between the two operatiois, other than the plant super--mtendent and his assistant.Although the felt base eliiployees attimes work in the war production departments, they'do so voluntarilyonly when the latter's production is behind 'schedule and after theyhave.completed their regular shift in the felt- base operations; theyare never transferred to the war production departments in the per-formance of their normal duties. It also appears that the Unionhas limited its organizational activities to the felt base workers only;the employees of the war production operations have, resisted theorganizing efforts of the Union.In view of the above-mentioned facts, we are of the olnnion thatthe Company's felt base employees may, presently constitute an ap-propriate bargaining unit.3Nor does the prospect of reconversion,inherent in the termination of the war, derogate from the appropriate-ness of such a, unit.At the time of the hearing it was not known whenthe Company would resume its normal peacetime operations nor wasitknown with any degree of certainty the number or the identity ofthe war workers which the Company would subsequently retain fortransfer to such operations.We find, therefore, that the prospective- In the war production departments each foreman supervises approximately 5 employees,whereas in the felt base departments a foreman 'generally has about 40 nien under hi,direction3SeeMatter of 'Aircooled Motor Corporation,63 N L R B 1043 ,Matter of Ward-wicke-litter Company,61 N L R. B 120811670417-46-vol 648 98DECISIONS OF, NATIONAL LABOR RELATIONS, BOARDreconversion.of the, Company's war, production, operations affords, noadequate reason at this time for not- confining, the appropriate unit to-employees of the Company engaged in felt base production.Laboratory employees:The ,C,ompany employs one laboratory tech-nician, four testers, and a chief inspector, all of whom are hourly paidemployees who perform routine, tests for, the various sections of theplant.These employees possess no particular, skills, having previouslybeen employed as regular production workers. In accordance with ouicustomary policy, we find that laboratory,employees who make routinetests are an' intimate part of the production process and properlybelong within the bargaining unit; we shall, therefore, include them 4Plant clerical:The Company,employs one clerical worker who actsas stores, assistant.He is in charge of all goods,in the, storeroom.,He ,keeps the records, receives newly purchased goods, and supplies the,materials to the various departments. It Js our opinion that theinterests of the plant clerical are, sufficiently allied with those of theproduction and maintenance employees to warrant his inclusion inthe bargaining, unit; accordingly, we shall include him .5Watchmen:The Company ha s three persons who are employed aswatchmen for the plant. They make the rounds of the entire plant eachnight, guarding against fire or intruders in any department. They areneither militarized nor deputized.We shall include them in the ap-propriate unit eWe find that all hourly paid employees in the rag-cutting, rag-felt-making, plant maintenance, transportation, and ware-housing departments, including the sizing mixer,'janitors, watchmen,4plant clerical; and laboratory employees, but excluding all employeesin the power department, war job shop, rocket shop, and tube shop;employees with authority to hire; promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION, OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employ-ees in the appropriate unit who were employed during the pay-roll4Matter of New Jersey WorstedMillsand GeraMills,63'N. L. R. B. 455 ;Matter ofArrnstrong'Tare & Rubber Company,61 N. L R B 1503,Matter of 'Kinney A`lumenantCompany,,60 N L. R. B. 13995Matter of Vulcan Mold and Iron Company,'62N. L R. B. 1219 ;Matter of GoodmanManufacturing Company,58 N. L R. B. 531.eMatter of Tower Hosiery Mills, Inc.,58 N. L R. B 1053 ;Matterof North CarolinaFinishing Company andNorth CarolinaFabrics Corporation,44 N. L.R. B. 681. CONGOLEUM-NAIRN, INC.99period immediately preceding the date of the Direction' of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLaborRelations Board by Section 9 (c) of the National Labor Rela-tions Act, itnd pursuant to Article- III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-Nairn, Inc., Cedarhurst, Maryland, an election by secret ballot shallbe conducted as early as possible,'but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Fifth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whodate of this Direction, including employees who did not work duringsaid pay-roll'period because they were'ill or on vacation or temporarilylaid off, and including employees in the armed- forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not"been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Inter-'- national Association of Machinists, A. ,F. of L., for the purposes ofcollective bargaining.CrIAIRMAN-HERZOG,took no part in the consideration of above Deci-sion and Direction of Election.1